                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF VIRGINIA
                          DANVILLE DIVISION

UNITED STATES OF AMERICA

v.                                                        Case No. 4:18cr00011
                                                          Case No. 4:18cr00009
MATHEW CEASAR FERGUSON

                  MOTION TO WITHDRAW AS COUNSEL

      The undersigned moves to withdraw as counsel for Matthew Ceasar

Ferguson in Case No. 4:18cr00011 and Case No. 4:18cr00009 for the following

reasons:

      1.    Matthew Ceasar Ferguson was indicted in Case No. 4:18cr00009 on

May 9, 2018. He had an initial appearance on May 10, 2018, and at that time the

Federal Public Defender was appointed to represent him. Assistant Federal Public

Defender Allegra M. C. Black appeared on behalf of Ferguson. On September 6,

2018, Adam Heath Mosely was appointed to represent Ferguson as a CJA Mentee.

On October 25, 2018, Ferguson plead guilty to the indictment. On November 8,

2018, the case was transferred to Chief Judge Michael F. Urbanski. On June 5,

2019, First Assistant Federal Public Defender Frederick T. Heblich, Jr., entered an

appearance as counsel for Ferguson. This case remains pending.

      2.    Matthew Ceasar Ferguson was indicted in Case No. 4:18cr00011 on

June 11, 2018. On June 14, 2018, Ferguson had an initial appearance and at that
time the Federal Public Defender was appointed to represent him. Assistant

Federal Public Defender Allegra M. C. Black appeared on behalf of Ferguson. On

June 26, 2018, First Assistant Federal Public Defender Frederick T. Heblich, Jr,,

entered an appearance as counsel for Ferguson. On September 6, 2018, Adam

Heath Mosely was appointed to represent Ferguson as a CJA Mentee. On

November 6, 2018, Ferguson pled guilty to Count One of the indictment. The case

remains pending.

        3.    Ms. Black left the office of the Federal Public Defender on June 13,

2019.

        4.    Because of recent disclosures made by the government and various

motions filed by codefendants, it appears that Ms. Black and Mr. Heblich are likely

to be called as witnesses in this case. Under the circumstances, Rule 3.7 of the

Virginia Rules of Professional Conduct would prohibit counsel from continuing to

participate in this case.

        WHEREFORE, the undersigned moves the court to allow the Federal Public

Defender’s office to withdraw from further representation of Matthew Ceasar

Ferguson in Case No. 4:18cr00009 and Case No. 4:18cr00011.

                                       Respectfully submitted,

                                       S/Frederick T. Heblich, Jr.
                                       First Assistant Federal Public Defender
                                       Counsel for Matthew Ceasar Ferguson
Counsel:
Frederick T. Heblich, Jr.
401 East Market Street, Suite 106
Charlottesville, VA 22902
VSB #21898
Tel. (434) 220-3386
Fax (434) 220-3390
Fred_Heblich@fd.org

                         CERTIFICATE OF SERVICE

       I hereby certify that on September 16, 2019, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to the following: counsel of record; and I hereby certify
that I have mailed by United States Postal Service the document to the following
non-CM/ECF participants: Matthew Ceasar Ferguson, Western Virginia Regional
Jail, 5885 W. River Rd., Salem, VA 24153.

                                                    S/Frederick T. Heblich, Jr.
                                                     Frederick T. Heblich, Jr.
